 


109 HR 569 IH: To authorize the President to award the Medal of Honor posthumously to Henry Johnson for acts of valor during World War I.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 569 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. McNulty introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To authorize the President to award the Medal of Honor posthumously to Henry Johnson for acts of valor during World War I. 
 
 
1.Authority for award of Medal of Honor to Henry JohnsonNotwithstanding the time limitations specified in section 3744(b) of title 10, United States Code, or any other time limitation, the President may award the Medal of Honor posthumously to Henry Johnson (service number 10–33–48), of Albany, New York, for acts of valor during World War I while a sergeant in the 369th Infantry Regiment of the United States Army. 
 
